DETAILED ACTION
This action is responsive to the Application filed 7/30/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, 19-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Chandrasekaran, USPN: 9,021,440 (herein CD_sekaran) in view of Kugler et al, USPN: 11,232,476 (herein Kugler), and Woods, USPubN: 2007/0283273 (herein Woods).
	As per claim 1, CD_sekaran discloses a method comprising:
	receiving a selection (drop down list for selecting an UC-API – col. 2 li. 52-54) of an application programming interface (API) for which a task object (test case flow – col. 2, li. 32-40, 55-57) is to be generated;
	obtaining an array of parameters (e.g. node array reference – col. 2 li. 18-28; arguments for the associated UC-API, argument placeholder – col. 2 li. 62-67, claim 9, pg. 16; argument array 814- Fig. 5 ; col.12, li. 5-23  – Note1: placeholders of a template corresponding to an UC-API’s nodes/subnodes – col. 4 li. 13-14 -  and argument aray being references associated with each sub-node of the sub-node array comprising parameterization of the test case flow – col. 2, li. 1-9 - reads on array of parameters or argument placeholders – col. 2, li. 64-66 - expressing the test flow nodes/subnode array – see unique array - col. 6, li. 14-20) used in the task object (see test case flow from above; test script 602 – Fig. 3), each element in the array of parameters comprising one or more of a constant value (unique identifier – col. 10, li. 41-46; col. 2 li. 4-5), a placeholder  (e.g. a first placeholder … of the sub-node – col. 3, li. 16-21; col. 5 li. 55-56), or combinations thereof, 
	the placeholder to elicit replacement with a value (replaced with a unique identifier – col. 6, li. 14-20; configured to replace a parameter placeholder … of a sub-node array with the selected argument - col. 4 li. 13-15) during execution (replacing - claim 9, pg. 16) of the task object;
	combining the array of parameters (array - col. 6, li. 14-20, see Note1) with other information for the API (drive identifiers – col. 7 li. 27-30; templates database, arguments database, metadata database – col. 5, li. 28-32; col. 2 li. 31-40) for executing the task object into the task object; and storing the task object in a task object database (UC-APIs database 207 – col. 5 li. 26-29, 43-52; database 207 – Fig .1).
	A) CD_sekaran does not explicitly disclose the placeholder in the parameters array in terms of 
	 placeholder value including programming to elicit user input to replace the placeholder value during execution of the task object.
	CD_sekaran discloses preparing replaceable placeholders (col. 6 li. 14-20; col. 2, li. 64-65) in form of subnodes hierarchy (argument aray references - col. 12 li. 4-22) for use with a dynamic deferencing pass (col. 2 li. 17-29) associated with user-based argument setting stage (Fig. 5; col. 5, li. 32-67; col. 6 li. 14-32) within in CD_sekaran’s script generation framework.
	Similarly, Kruger discloses a Call Action Assist UI using a REST API where a configuration interface is presenting placeholders as a selectable list or drop-down option, each predestined for adding a parameter (placeholder values - col. 22 li. 1-5) and assigned with a value so that the placeholder values can be replaced with the user call-specific information (col. 20 li. 26 to col. 1, li. 35) in accordance to a user-selective configuration of “dynamic parameters” within the Post Call Action interactive tool (col. 19 li. 5-30), the placeholder representing where to specify the dynamic parameters (Fig. 14G) needed for a Web type action; hence value assigned to a placeholder to dynamically elicit user specifying a parameter in editing a a Post Call action is recognized.
	Further, Woods discloses placeholders included with template for accommodating subtitutions (Fig. 11) using an interactive building tool (para 0119; Fig. 9) where a value is assigned to a placeholder so that its content is targeted by the dynamic placeholder substitution as part of browser-based, user-loading of control attributes, fields or themes for a web/query service (para 0120-0121), using URL templates that support direct or non-direct substitution of the placeholder (para 0129, 0131-0132, 0133).
	Therefore, as placeholder can be identifiable by a unique identifier (col. 6 li. 17-20) as set forth with the provision of array of subnodes arguments in CD_sekaran, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement pre-configuration of the placeholders in line with the dynamic replacement thereof in CD_sekaran’s test script argument setting stage so that a value is being pre-assigned to each placeholder, in the sense that this pre-disposed placeholder value – as in Kruger and Woods - would programmatically operate as an configuration operator or replacement trigger – as in the Post Call action by Kruger -- to automatically elicit user input – as in Kruger and Woods - to replace the placeholder value - with control attributes, function arguments/fields, or service control themes as set forth in Kruger or Woods-- during execution of the task object; because
	systematic provision of placeholder equipped with a unique identifier or value which can be identifiable with a placeholder traversal algorithm that automates, triggers the combined effect of selection and specification of arguments, parameter or fields per the user-based interactive placeholder substitution, in accordance with parameterization  a target object as set forth from above, would support indexing a placeholder processing algorithm for the automated substitution of placeholders with user data by which to parametrically configure or populate a target object with setting and controls required for a desired functionality, and use of value to designate a placeholder as set forth above, would also be utilized in a listing or dropdown expression on a visual interface and this that would facilitate user selection for a value replacment, the more compacted format of a value mitigating possible cluttering effect over visibility of features or options affordable to a developers to interact with the API in order to provide inputs and fulfill or complete a intended configuration of a target object. 
	As per claim 2, CD_sekaran discloses method of claim 1, further comprising:
	obtaining a plurality of specifications (document includes description of the UC-API – col. 2 li. 31-40; database, hard-coded arguments - col.5, li. 43-46, 54-56; col. 8, li. 17-25; metadata includes – claim 8, pg. 16) of a respective plurality of APIs;
	extracting an identifier of each of the plurality of APIs (see list and dropdown from below) from each of the respective specifications; and
	presenting the identifiers of the plurality of APIs (drop down list for selecting an UC-API – col. 2 li. 52-54; combo box – col. 9 li.42-47) in a manner by which a user may make the selection of the API for which the task object is to be generated.
	As per claim 3, CD_sekaran discloses method of claim 1, wherein the array of parameters includes:
	a first element that is the constant value (unique identifier associated with the sub-node – col. 10, li. 42-46; NodeNum, determined value 706, subnode array – Fig. 4; col. 12, li. 18-39; value for the argument - col. 10, li. 4-6; value of ElementMax – col.12, li. 50-60; ElementID is set to one – col. 11, li. 61-64 – Note2: box prewritten with a value for an argument, and value preset for a node element among array of test parameters reads on constant value existing with an information related to or presenting a corresponding argument); and
	a second element that is the placeholder value (refer to rationale A in claim 1).
	As per claim 4, The method of claim 1, wherein the task object includes programming to combine the constant value (e.g. col. 10, li. 4-6, see Note2) and the elicited user input (user defined arguments for each sub-node – col. 10, li. 17-20; col. 9 li. 27 to col. 10, li. 6) into a single input for the selected API.
	As per claim 10, CD_sekaran discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions which, when executed by the one or more processors, cause the system to perform operations, the operations comprising: 
	receiving a selection of an application programming interface (API) for which a task object is to be generated; 
	obtaining an array of parameters used in the task, each element in the array of parameters comprising one or more of a constant value, a placeholder value, 
	the placeholder value including programming to elicit user input to replace the placeholder value during execution of the task object; 
	combining the array of parameters with other information for the API for executing the task object; and storing the task object in a task object database.
	( all of which being addressed in claim 1)
	As per claims 11-13, refer to rejection of claims 2-4.
	As per claim 19, CD_sekaran discloses one or more non-transitory computer-readable media containing instructions which, when executed by one or more processors, cause a system to perform operations, the operations comprising:
	receiving a selection of an application programming interface (API) for which a task object is to be generated;
	obtaining an array of parameters used in the task, each element in the array of parameters comprising one or more of a constant value, a placeholder value, the placeholder value including
	programming to elicit user input to replace the placeholder value during execution of the task object; combining the array of parameters with other information for the API for executing the task object; and storing the task object in a task object database.
	( all of which being addressed in claim 1)
	As per claim 20, CD_sekaran discloses non-transitory computer-readable media of claim 19, wherein the array of parameters includes: a first element that is the constant value; and a second element that is the placeholder value, and 
	wherein the task object includes programming to combine the constant value and the elicited user input into a single input for the selected API. 
	Refer to rationale in claims 3 and 4 from above.
Claims 5, 14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Chandrasekaran, USPN: 9,021,440 (herein CD_sekaran) in view of Kugler et al, USPN: 11,232,476 (herein Kugler), and Woods, USPubN: 2007/0283273 (herein Woods)., further in view of Jain et al, USPubN: 2012/0072455 (herein Jain),
	As per claim 5, CD_sekaran discloses method of claim 1, wherein a given element of the array of parameters is customized (user may type a value – col. 10, li. 4- 10) based on a target functionality to be implemented on top of the API (see API header from below), the given element selected from the group consisting of:
	a header parameter to be included in a header of an API call request (<UC-API name> - col. 10, li. 41-53 – Note3: subnodes or array of arguments to be passed for structuring a function indicated with an API name reads on header name of an API calls having underlying arguments) to the API;
	a query parameter to be included as part of a query string in the API call request (query fields - col. 9, line 65 to col .10, line 6) to the APT; and
	a body parameter (col. 7 li. 31-43) to be included as part of a body of the API call request to the API (e.g. CreateRaidVolume – col. 7, li. 15-18).
	B) CD_sekaran does not explicitly disclose a given element selected from
	 a path parameter to be included as part of an identifying address in the API call request to the API.
	Similar to CD_sekaran using template to implement a target object via a API, Jain discloses a complex event processing environment for building and maintaining queries with effect to bind variables with a query rules, template (para 0018-0020) and associated set of parameters, using placeholders (para 0023) to parameterize and form a query, where placeholder substitution is part of the binding process (para 0038-0053) in processing a event stream and query deployment (para 0067), the binding included hard-coded values of event parameters passed as path argument among other conditions for parameterizing a business query event (path=P1 - para 0089-0100; path – Fig. 4A, 4B); hence binding swith hard-coded value underlying a programmatic location passed as PATH argument as part of parameterizing a query event or API call is recognized.
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a path parameter to be included as part of an identifying address in the API call request to the API as set forth in Jain, because
	address information or path specified as argument passed to the parameterization of a task or a service query/exploration instance as set forth above, would not only pinpoint address or computer-specific location sites from which data can be obtained, but would also support programmatic setting that checks for a absence or insufficiency in the delivery of expected data or pointer dereferencing fault associated with programmatically verifying state of the response for the service task/request implemented with path/address parameterization.
	As per claim 14, CD_sekaran discloses system of claim 10, wherein a given element of the array of parameters is customized based on a target functionality to be implemented on top of the API, the given element selected from the group consisting of:
	a header parameter to be included in a header of an API call request to the API;
	a path parameter to be included as part of an identifying address in the API call request to the API;
	a query parameter to be included as part of a query string in the API call request to the APT; and
	a body parameter to be included as part of a body of the API call request to the API.
	( all of which being addressed in claim 5 from above)
Claims 6-7, 15-16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Chandrasekaran, USPN: 9,021,440 (herein CD_sekaran) in view of Kugler et al, USPN: 11,232,476 (herein Kugler), Woods, USPubN: 2007/0283273 (herein Woods)., further in view of Aravamudan et al, USPubN: 2020/0402625 (herein Aravamudan), Bui et al, USPubN: 2018/0239959 (herein Bui), Gurtin et al, USPubN: 2020/0218525 (herein Gurtin), Karppanen, USPN: 9,639,460 (herein Karppanen), Lesh, USPN: 8,645,848 (herein Lesh) and Staugaard et al, USPubN: 2018/0260749 (herein Staugaard) 
	As per claim 6, CD_sekaran discloses method of claim 1, wherein the placeholder value is selected from among placeholders (col. 5, li. 53-56) as a placeholder string value to be replaced by a user-input string value (identifier, array name – col. 6 li.17-20) when the task object is executed;
	C) CD_sekaran does not explicitly disclose wherein the placeholder value is selected from the group consisting of 
	(i) a token placeholder value to be replaced by user authorization credentials when the task object is executed;
	(ii) a placeholder decimal value to be replaced by a user-input decimal value when the task object is executed;
	a placeholder integer value to be replaced by a user-input integer value when the task object is executed;
	 a placeholder number value to be replaced by the user-input integer value or the user- input decimal value when the task object is executed;
	(iii) a placeholder email address to be replaced by a user-input email address when the task object is executed;
	(iv) placeholder uniform resource locator (URL) to be replaced by a user-input URL when the task object is executed;
	(v) a placeholder list to be presented for selection of a single item of the placeholder list as the user input when the task object is executed;
	(vi) placeholder multi-list to be presented for selection of multiple items of the placeholder multi-list as the user input when the task object is executed; and
	(vii) a placeholder Boolean value to be replaced by a user-input Boolean value when the task object is executed, the user-input Boolean value determined when the task object is executed based on the received user input, 
	As for (i),
	Aravamudan discloses placeholders use for masking proprietary information (i.e. credential data) such as email, address, social securith, zip code of an individual, the placeholder destined for replacement (para 0182, 0316) when proof for data distribution is required
	Bui discloses interactive parsing by a application engine, that enforces signer, access constraints to the user in accordance to user roles or credentials within user runtime of the application, using a graph structure having task paths for validating participants roles expressed on the graph and node accessing paths (para 0034-0035), including receiving topology elements for assessment in form of template-based placeholders, where a formatted “general user name” placeholder (para 0263) can be prompted to the user for replacement; i.e. retrieval of the user name as a substitute to the element; where the signed user and uploaded package therefor can be finalized by an administrator (para 0264).  Hence, interactive prompt and substituting a placeholder element of a signing topology (implementing authorization of appplication data access) with actual user credentials per effect of access approval by an administrator is recognized.
	As for (ii),
	Use of placeholders with possibility to replace default data thereof with integer number is shown in Aravamudan (social security number, physical address, zip code – para 0182, 0316)
	Karppanen discloses use of decimal number as format specifier (col. 6 li. 49-65) to represent an entity that can be expressed within string placeholder, where the specified decimal format can indicate the value by which the decimal or float placeholder to be dynamically replaced, bearing format of a decimal or a floating-point value (col. li. 45-62)
	Hence, placeholder presented for prompting user replacement in terms of integer, decimal or floating-point format is recognized.
	As for (iii) and (iv),
	Gurtin discloses installation/integration where reproduced information is achieved via placeholder substitution (para 0215), the placeholder provided from templatized string provisions which can be modified to indlude an actual host address such as a URL (para 0187)
	Woods discloses template-based Internet navigation/exploration tool (para 0042, 0131) or search interface (Fig. 8-9), where placeholders (para 0120) associated with the template processing includes default URL (para 0129) for possible dynamic change (para 0133) where the URL can specify an email (para 0101).
	Aravamudan discloses tagged entities for a model expression include text sequence or identification such as security numbe or email address, a zip code, address or date of birth are structured via placeholders for masking the information (para 0182; para 0316); hence provision of placeholder as temporary default setting destined for dynamic replacement is recognized, the default information in the placeholder being a URL or an email address to be validated upon replacement.
	As for (vi)
	Lesh discloses use of menu placeholder (claim 6, pg. 8) as structure to be activated within a visual HTTP interface or web page so that a selection is displayed in terms of a list of URL-type menus for use by the users (see Abstract; Fig. 3-4); hence placeholder activation for a multi-list of items to be presented for enabling one selection is recognized.
	As for (v), (vii),
	Woods discloses dropdown controls using a placeholder for a service template, each service representable as a URL (para 0132) where a default/pseudo URL in placeholder can be modified from user input (para 0131); hence one single item from placeholder implementing a dropdown selection is recognized.
	Staugaard discloses implementation of placeholder to operate as a dropdown menu, which provides selection of boolean “yes/no” to support search and selectivity of data required for a project management (see Abstract, para 0104), the placeholder expressing a dropdown selectivity - for the boolean value - as part of specifying a plan label (placeholder, Dropdown Boolean - Table 1, middle pg. 5)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement placeholder and replacement by user input in CD_sekaran so that the intial placeholder value is selected from the group consisting of
	a) value to be replaced by user authorization credentials when the task object is executed, as per Aravamudan and Bui from above;
	b) value to be replaced by a user-input decimal value when the task object is executed, 
	value to be replaced by a user-input integer value when the task object is executed;
	 value to be replaced by the user-input integer value or the user- input decimal value when the task object is executed, as per Aravamudan and Karppanen from above;
	c) email address to be replaced by a user-input email address when the task object is executed, as per Aravamudan, Woods;
	d) uniform resource locator (URL) to be replaced by a user-input URL when the task object is executed, as per Woods, Gurtin from above;
	e) a single item of the placeholder list as the user input when the task object is executed, as per Woods;
	f) selection of multiple items of the placeholder multi-list as the user input when the task object is executed, as per Lest multi-list from above; and
	g) value to be replaced by a user-input Boolean value when the task object is executed, the user-input Boolean value determined when the task object is executed based on the received user input, as per Staugaard from above; because
	user discretionary effect in deciding which portion of data can be masked or preconfigured with effect of substitution as set forth above using this placeholder mechanism not only alleviate immediate and costly resource-binding of runtime/dynamic data with static representation of model elements or task/controls data, syntax predisposed to be selected into a development or deployment context; but would enable information deemed of significance to the user to be initially defaulted prior to said late binding, without exposing their true values and affording the user with a level of protection and condidence; 
	data to be deployed from this placeholder mechanism would help proper format to be observed for diverse types of information such as URL, HTTP construct, NW mail address, proprietary credentials, including interactive format in the sense that prearranged placeholders for a given type can be activated to elicit single election or multi-list selection via a GUI, or a strictly boolean, numerical or floating-point type representation, since each selection and user prompted input within a runtime specification per this interactive, user-driven placeholder replacement would not only enhance user role in defining a project functionality or instantiating constraints, settings, parameters for the target components but also improve likelihood that the task/service deployment based thereon would benefit from reduced resources utilization, efficiency in fulfilling a SLA while obtaining a measure of integrity protection over what the user or developer considers proprietary or private, sensitive information.
	As per claim 7, CD_sekaran discloses method of claim 6, wherein the task object includes programming to generate a graphical user interface (Figs 2a-2c; col. 4 li. 26-32) with which the user interacts to provide the user input (col. 5 li. 32-67; col. 6 li. 15-35; col. 2 li. 62-67).
	As per claim 15, CD_sekaran discloses system of claim 10, wherein the placeholder value is selected from the group consisting of:
	a token placeholder value to be replaced by user authorization credentials when the task object is executed;
	a placeholder string value to be replaced by a user-input string value when the task object is executed;
	a placeholder decimal value to be replaced by a user-input decimal value when the task object is executed;
	a placeholder integer value to be replaced by a user-input integer value when the task object is executed;
 	placeholder number value to be replaced by the user-input integer value or the user- input decimal value when the task object is executed;
	a placeholder email address to be replaced by a user-input email address when the task object is executed;
	a placeholder uniform resource locator (URL) to be replaced by a user-input URL when the task object is executed;
	a placeholder list to be presented for selection of a single item of the placeholder list as the user input when the task object is executed;
	a placeholder multi-list to be presented for selection of multiple items of the placeholder multi-list as the user input when the task object is executed; and
	a placeholder Boolean value to be replaced by a user-input Boolean value when the task object is executed, the user-input Boolean value determined when the task object is executed based on the received user input.
	( all of which being addressed in claim 6 from above)
	As per claim 16, refer to claim 7.
Claims 8-9, 17-18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Chandrasekaran, USPN: 9,021,440 (herein CD_sekaran) in view of Kugler et al, USPN: 11,232,476 (herein Kugler), and Woods, USPubN: 2007/0283273 (herein Woods)., further in view of Aravamudan et al, USPubN: 2020/0402625 (herein Aravamudan)
	As per claim 8, CD_sekaran discloses method of claim 1, further comprising presenting a graphical user interface to graphically or textually select elements of the array of parameters.
	D) CD_sekaran does not explicitly disclose graphical UI presented to an administrator for the latter to interact and select elements of the array of parameters.
	Aravamudan discloses data set (sample data) being subjected to adminitrators for pattern rule matching, using rule-based algorithms or expert techniques including creating expressions, lookups, rules coupled with viewing and selecting, wherby the algorithms can identify pattern or data arranged in special format for the purpose of replacement, the latter directed at information masked by generic placeholders (para 0182; Fig. 12)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement provision of a placeholder replacing environment of CD_sekaran so that the user interface associated with this placeholder processing would be configured with UI presented to an administrator – as in Aravamudan - for the latter to interact and select elements of the array of parameters; because 
	administrators are endowed with roles, privileges that make use of knowledge and rule-observing look-ups in providing authorized access to group of users, as well as selecting enterprise-specific content and protected data set to the authorized group, including application by the administrators of algorithmic techniques by which private or sensitive data in relevance to a access request can be externalized, processed, revised from use of the masking effect of pre-established placeholders.
	As per claim 9, CD_sekaran discloses method of claim 1, wherein the task object further comprises at least one of:
	an API specification identifier identifying an API specification (drive identifiers – col. 7 li. 27-30; templates database, arguments database, metadata database – col. 5, li. 28-32; col. 2 li. 31-40 ) associated with the API of the task (refer to claim 1); a task title (Note3: test file or file name reads on task tile) identifying the task object (test script file – col. 11 li. 21-26, 50-51 ),and 
	a task description (described tasks – col. 15 li. 1-3; col. 12 li.63 to col. 13 li. 36) describing the task object (refer to claim 1);
	CD_sekaran does not explicitly disclose
	 the task title unique among task objects using a same hypertext transfer protocol (HTTP) verb and originating at a same endpoint
	Aravamudan discloses connectivity to a database (Fig. 2) using HTTP connection technology to secure provisioning of sofware as one endpoint of a transport security connection (para 0099-0102) to ensure that transport of data is secure(para 0102) using interconected secure enclaves and pipelining of sub-tasks broken from one or more work tasks (para 0105); hence pipelining a broken sub-tasks via a secure transport paradigm having endpoints achieved with interconnected secure enclaves entails a main task entitled with transport protocol verb and originating at same endpoint before being distributed with subtasks concurrent execution via interconnected enclaves.
	Based on persistence of file name as unique in database, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement task in CD_sekaran on basis of the API specification and target task selection thereof so that task target is secure with a title persisted as unique in a database where connection thereto enforces HTTP verb for configuring a transport paradigm as in Aravamudan use of interconnected secure enclaves to protect data transport, where programmatic instantiation of the task entitled for this secure provisioning and fetching among task objects of the database – as in Aravamudan - uses a same hypertext transfer protocol (HTTP) transporting verb construct and originating at a same endpoint (prior to the distributed pipelining of secure enclaves as set forth above); because
	using connectivity to a task database coupled with effect of secure protocol provisioning and endpoint configuration for the intended transport (of a test script file) as set forth above would benefit from HTTP protocol protection and multi-subportions delivery guarantee along the path or route from the originating endpoints to the converging endpoints even if the original task object has been broken down to sub-tasks pipelining (using interconnected enclaves as set forth above), where pipeline endpoints are consolidated with a secure delivery mechanism specially defined for accommodating the very task entitled with said HTTP and secure enclave protocol as set forth in Aravamudan.
	As per claim 17, refer to rejection of claim 8.
	As per claim 18, refer to rejection of claim 9.
Specification Objection
The Cross-Reference portion (Specs pg. 1) about related applications to the current case has been left witth blank spaces and unfulfilled with proper inforamation. Correction to this objection is required. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 10, 2022